F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                         OCT 15 2002
                                  TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk


ANTHONY EDWARD MOLINA,

          Plaintiff - Appellee,

v.

BENJAMIN CHRISTENSEN,                                  No. 01-3244
                                                 D.C. No. 00-CV-2585-CM
           Defendant,                                  (D. Kansas)

and

BRENT KEMNITZ; GEORGE
EUGENE STEPHENSON,

          Defendants - Appellants.




                              ORDER AND JUDGMENT *


Before LUCERO, PORFILIO, and MURPHY, Circuit Judges. **




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge panel
has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      On November 29, 2000, the Sedgwick County District Court granted

Appellee’s motion to dismiss without prejudice claims made by Appellee in

Kansas state court against Benjamin Christensen. The court ordered that any

subsequent action against Christensen brought by Appellee “arising out of this

incident shall only be filed in Sedgwick County District Court.”

      On December 28, 2000, Appellee filed a complaint in federal district court

seeking injunctive and declaratory relief against Christensen and Appellants,

coaches Brent Kemnitz and George Eugene Stephenson. Appellee asked the court

to enjoin Christensen and Appellants from utilizing the Kansas state courts in an

attempt to punish Appellee for pursuing his cause of action in federal court and to

enjoin them from seeking any form of dismissal or other order that would deprive

Appellee of his cause of action. Appellee also sought declaratory relief on the

question of whether he had the right to file a proposed complaint in federal court.

The proposed complaint was attached to the complaint seeking injunctive and

declaratory relief and included causes of action for damages against Christensen

and Appellants. 1 That proposed complaint has never been filed in federal court

      1
       The claims included in the proposed complaint arise from an incident in
which Molina was struck in the eye by a warm-up pitch thrown by Christensen
during an intercollegiate baseball game between the University of Evansville and
Wichita State University. Molina alleges that the willful or negligent conduct of
Christensen, Kemnitz, and Stephenson caused the injuries he sustained and his
                                                                        (continued...)

                                         -2-
and there is no claim for damages in this lawsuit.

      The district court granted summary judgment in favor of Appellee and

entered an order enjoining Christensen and Appellants “from proceeding against

[Appellee] in the state courts to seek involuntary dismissal or contempt based on

[Appellee’s] filing of his cause of action in this federal court” and declaring that

Appellee had the right to utilize the federal court for purposes of pursing his

claims against Christensen and Appellants. Only Appellants, the coaches, have

appealed the grant of summary judgment in favor of Appellee.

      In light of the parties’ concessions in their supplemental briefs that

Appellants are not subject to the Sedgwick County court’s order and that Appellee

has not yet filed the proposed complaint seeking damages against Appellants in

federal court, we conclude that there is no Article III case or controversy between

the parties. Consequently, the district court lacked jurisdiction to grant injunctive

and declaratory relief to Appellee and the judgment it entered in favor of

Appellant is void. See Richardson v. Ramirez, 418 U.S. 24, 36, (1974) (noting

that federal courts “are limited by the case-or-controversy requirement of Art. III

to adjudication of actual disputes between adverse parties”); United States v. 51

Pieces of Real Property, 17 F.3d 1306, 1309 (10th Cir. 1994) (stating that “a

      1
          (...continued)
proposed complaint, inter alia, seeks damages from all three defendants.
According to the parties, however, all claims against Christensen have been
settled.

                                          -3-
judgment is void if the court that enters it lacks jurisdiction over either the

subject matter of the action or the parties to the action”). Because this court also

lacks jurisdiction, we may not address the merits of the parties’ claims. See

Harline v. DEA, 148 F.3d 1199, 1202 (10th Cir. 1998) (“If the district court

lacked jurisdiction, we have jurisdiction on appeal, not of the merits but merely

for the purpose of correcting the error of the lower court in entertaining the suit.”

(quotation omitted)).

      The district court order is hereby vacated and the matter is remanded with

instructions that the action be dismissed for lack of jurisdiction.



                                        Entered for the Court


                                        Michael R. Murphy
                                        Circuit Judge




                                          -4-